 In the Matter of THE TIDIES-PICAYUNE PUBLISHING COMPANYandINTERNATIONAL TYPOGRAPHICAL UNION, UNAFFILIATEDCase No. C-1781.-Decided June 7, 1941Jurisdiction:newspaper publishing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:discouraging attempts of employees to or-ganize ; urging employees to vote against the union ; financing a party to cele-brate union's defeat in election ; action of vice president in publicly makingscurrilous remarks about the leader of the union ; action of foremen in prepar-ing lists of employees suspected of having voted for the union and thereaftersubmitting them to superintendent; urging employees to sever their connection.with the union ; discriminatory application of rule against talking in plant ;threatening the discharge of union leaders ; threatening to discontinue publica-tion of afternoon paper if the composing room became organized.Discrimination:discharge of an employee because of his leadership and activity onbehalf of the union ; charges of, dismissed as to one person.Remedial Orders:reinstatement and back pay awarded.Mr. Warren Woods and-Mr. C. Paul Barker,for the Board.Mr. Esmond Phelps,of New Orleans,La., for the respondent.Mr. J. B.SparkmanandMr.JohnJ. Conley,of New Orleans, La..for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEA charge having been duly filed by International Photo-EngraversUnion, Local x$42, affiliated with the A. F. of L., herein called thePhoto-Engravers, and a charge and amended charges having beenduly filed by International Typographical Union, unaffiliated, hereincalledthe Union,' the cases were, by order of the National LaborRelationsBoard, herein called the Board, duly consolidated onSeptember 11, 1940, pursuant to Article II, Section 36 (b), of National'The Photo-Engravers Union and the International Typographical Union ate hereinreferred to collectivelyas the unions.32 N. L. R. B., No. 82.387448032-42-vol 32--20 388DECISIONSOF NATIONALLABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 2, as amended.Thereafter, upon amended charges filed by the Photo-Engravers onOctober 11, 1940, and on the third amended charge filed by the Union:)nOctober 11, 1940, the Board, by its Regional Director for theFifteenth Region (New Orleans, Louisiana) issued its complaint datedOctober 12, 1940, against The Times-Picayune Publishing Company,New Orleans, Louisiana, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The complaint, together witha notice of hearing thereon, was duly served on the respondent, thePhoto-Engravers and the Union.Thecomplaint alleged, in substance, that the respondent had- dis-criminated in regard to the hire and tenure of employment of JohnL. Richards because of his membership in and activities on behalf ofthe Photo-Engravers and that the respondent had discriminated inregard to the hire and tenure of employment of Albert P. Stoddardand Thomas I. O'Connor because of their membership in and activi-ties on behalf of the Union.The complaint further alleged that therespondent had otherwise interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 of theAct: (a) by permitting a former superintendent, while acting assuch, to recruit strikebreakers from among the respondent's employees,to serve in strike-bound plants; (b) by urging its employees to voteagainst the unions in two consent elections held on May 20, 1940, forthe determination of collective bargaining representatives in two ap-propriate units of the respondent's employees; (c) by holding a cele-bration following the election in which the unions were defeated, atwhich celebration representatives of the respondent made abusiveand scurrilous remarks concerning the unions; (d) by prohibitingconversations between employees during working hours and there-after rigidly applying the rule to members of the unions but not apply-ing it to persons who were active in opposition to the unions; and (e)by threatening employees that continued membership in the unionswould result in their discharge.The respondent thereafter filed its answer, dated October 21, 1940,denying the commission of the unfair labor practices alleged in thecomplaint.The respondent admitted the discharge of the employeeswhose discharges are subjects of complaint herein and affirmativelyalleged that such discharges were made for cause, but generally deniedthat it had engaged in any practices which constituted unfair laborpractices within the meaning of the Act.Pursuant to notice, a hearing was held in New Orleans, Louisiana,from November 4 through 9, 1940, before R. N. Denham, the Trial THE TIMES-PICAYUNE PUBLISHING COMPANY389Examiner duly designated by the Chief Trial Examiner.All partieswere represented either by counsel or by official representatives andtin opportunity was afforded all parties to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.In the course of the hearing, representatives of the Photo-Engravers entered into a stipulation with the respondent and counselfor the Board disposing of all the issues involved in the amendedcharge constituting the basis of that portion of the complaint per-taining to the Photo-Engravers.After such stipulation had beenduly filed as part of the record in the consolidated cases, all partiesto the stipulation joined in a motion to sever that case from the caseinvolving the Union.The Trial Examiner, subject to confirmationby the Board, granted the motion and thereafter received no furthertestimony on the issues involved in the Photo-Engravers' case 2Atthe close of the hearing, a motion by counsel for the Board to amendthe complaint to conform to the evidence as to names and dates wasgranted, to be applicable without further motion, to both the com-plaint and the answer.During the course of the hearing the TrialExaminer made rulings on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed. 'Briefs were filed with the TrialExaminer by the respondent and by the Union.Thereafter, the Trial Examiner issued his Intermediate Report,dated January 3, 1941, copies of which were duly served upon allthe parties, finding that the respondent had engaged in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act, andrecommending that it cease and desist therefrom.He also recom-mended that the respondent offer, to A. P. Stoddard immediate andfull reinstatement to his former' position and make him whole for anyloss of pay he may have suffered by reason of the respondent's dis-crimination against him.He recommended further that the com-plaint be dismissed in so far as it alleged that O'Connor had beendiscriminatorily discharged.The Union and the respondent filedexceptions to the Intermediate Report and briefs in support thereof.The respondent requested permission to argue orally before the Board.Pursuant to notice, a hearing a was held before the Board in Wash-ington, D. C., on March 6, 1941, for the purpose of oral argument.The respondent and the Union were represented by counsel.TheBoard has considered the exceptions to the Intermediate Report and'After the conclusion of the hearing, the respondent,the Photo-Engravers and counseltor the Board entered into a supplemental stipulation.On December 10, 1940, the Boardissued an order approving the stipulations and severing the cases.IOn December 17, 1940,the Board entered a Decision and Order in the Photo-Engravers'case.Matter of TheTimes-Picayune Publishing CompanyandInternational Photo-Engravers Union Local #y2,eililiated with the A. Fof L, 28 N L. R. B 651. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe briefs and oral argument in support thereof and, in so far as theexceptions are inconsistent with the findings,conclusions and orderset forth below,finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation existing under and by virtue of thelaws of the State of Louisiana,with its principal place of business inthe city of New Orleans,Louisiana.Since 1914, the respondent hasbeen engaged in the publication of a morning newspaper known as"The Times-Picayune"and since 1933 has been engaged in the pub-lication of an afternoon newspaper known as the"New OrleansStates."Circulation of these newspapers is in excess of 125,000 copiesper day and 50,000 copies per day respectively.Both papers are pub-lished and distributed from the plant of the respondent in the city ofNew Orleans. In addition to the foregoing, the respondent also pub-lishes a Sunday newspaper under the name "New Orleans Times-Picayune-States"which is distributed from its plant in New Orleansand has a circulation in excess of 180,000 copies.Approximately 20per cent of the respondent's circulation represents papers distributedcutside of the State of Louisiana.In the year 1939, the gross incomeof the respondent was in excess of $1,500,000.Raw materials consisting of news print,news ink, mats,machinery,and other supplies of the average annual value of more than$1,000,000are used by the respondent.Approximately 90 per cent of this amountrepresents purchases of news print which are delivered to the respond-ent in the State of Louisiana from foreign countries.Approximately5 per cent in value of the raw materials used by the respondent arepurchased within the State of Louisiana.In the operation of its business,the respondent employs approxi-mately 700 persons, of whom 214 are employed in the mechanical de-partment, consisting of the composing room, the press room, the stereo-type department, the photo-engraving department, and the mainte-nance department.One hundred and six are employed in the com-posing room.The respondent utilizes the services of the Associated Press, theUnited Press,feature services,and news syndicates,all of which areof national coverage,and the services of special correspondents lo-cated in States of the United States other than the State of Louisiana,in connectionwith whichservices it uses in its newspapers from100,000 to 150,000 words of news stories per day. It likewise fur-nishes news stories to the Associated Press for distribution andtransmittal to cities in States other than the State of Louisiana. THE TIMES-PICAYUNE PUBLISHING COMPANY391II.THE ORGANIZATION INVOLVEDInternational Typographical Union, unaffiliated, is a national labororganization admitting to membership the composing room employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Background: interference, restraint, and coercionAlthough the respondent has for 30 years had a union contract withthe stereotypers' union in connection with the operation of its stereo-typing department,3 its operations have otherwise been consistentlyconducted on a non-union basis.In the past, when one Forstall wassuperintendent of the composing room, the respondent, on several oc-casions supplied or offered to supply non-union printers to act asstrikebreakers in strike-bound plants of other publications in variousparts of the United States.These strikebreakers were supplied par-tially from the composing room force of the respondent and partiallyfrom among unemployed printers, all of whom, however, were clearedfor strikebreaking purposes through Forstall, with the knowledge ofthe respondent's higher executive officials.On one occasion in 1933,H. Watson Washburn, who had previously been sent by Forstall towork in a struck plant in California, applied to Forstall for a job withthe respondent.Forstall refused to employ Washburn until the lat-ter stated that he had been one of the strikebreakers, after whichForstall employed him.Forstall was relieved as superintendent in1937, since which time, so far as the record reveals, such activitieshave not been repeated by the respondent or under its sponsorship.The above incidents are not being made the basis of findings as tounfair labor practices herein.Such facts are significant,' however,in appraising the respondent's attitude toward the attempts of itsemployees to form a labor organization.In about October 1937 A. P. Stoddard and others discussed plansfor organizing the composing room and scheduled a meeting of em-ployees to consider such plans.A day or two prior to the scheduleddate, Foreman James Powers and employee Clarence Robeson circu-lated a request that the meeting be postponed because an importantannouncement was to be made on the following Monday.At thattime the respondent announced that Forstall was to be replaced byClaude L. Baker. The plans for organization were thereupondropped.,Tims. the respondent's vice president,testified that he did not know of any availablesterotypists in New Orleans who were not members of the stereotypers'union. 392DECISIONS OF NATIONAL LABOR RELATIONS BOAR])Frederick R. Zeller had been employed by the respondent untilOctober 1937, when he and another employee were discharged and twoothers transferred, due to the discontinuance of one edition.AfterBaker became superintendent of the composing room, Zeller appliedfor a job on several occasions and, according to Zeller's testimony, was-told that if he kept coming around Baker would see what he could do.One night Zeller told Baker he had been working on the "Progress."Baker replied, "Well, the Progress is a union newspaper . . . doyou belong to the union?" Zeller replied that he did, where-upon Baker stated, "I am sorry, if you got a card, you can't workhere . . . I am here to keep the union out of here . . . Idon't say that you will, but you may do something to stir those fellowsup . . . If they get an organization, where will I be?"Baker denied Zeller's testimony and explained that although heasked Zeller how he happened to be working on the Progress sinceitwas a closed shop, he had told Zeller that there was no openingfor him because there were two operators who had priority overhim.We do not credit Baker's denial.We find that Baker madethe statements attributed to him by Zeller, and that he therebyinterfered with the exercise of the rights guaranteed the employeesin Section 7 of the Act.Aside from the stereotypers union and the attempt by Stoddardin 1937, no concerted effort had ever been made to organize anyportion of the mechanical department of the respondent's plantuntil the early part of 1940.On February 12, 1940, J. B. Spark-man, an official representative of the Union, in company with theofficials of the New Orleans local of that organization, called onJohn F. Tims, Jr., vice president and business manager of the re-spondent, for the purpose of discussing with Tims the general policyof the respondent toward employees who became members of theUnion.He told Tims that some of the men had indicated a fearof joining because of possible reprisals.Tims assured him that thiswas not true but asked Sparkman to write him a letter on the sub-ject,was in effect a request from Sparkman that the respondent givethe Union a letter of assurance that the company would recognizeand abide by the provisions of the National Labor Relations Act.Tims' replied on the following day, stating that,{The Times-Picayune Publishing Company fully recognizes theright of its employees to form or join labor organizations oftheir own choosing and The Times-Picayune Publishing' Com-pany has not, and will not, interfere with, restrain or coerceany of its members in their exercise of such rights. THE TIMES-PICAYUNE PUBLISHING COMPANY39'3After receiving Tims' reply, Sparkman left New Orleans but re-turned in about 2 weeks, when he began an active campaign formembership among the employees in the composing room of therespondent.During the interim between Sparkman's call on Tims and hisreturn to New Orleans, Stoddard, a linotype operator and formermember of the Union, who had been employed by the respondentsince August 1933, went unsolicited to the headquarters of the local,inNew Orleans and reinstated his membership to good standing.At that time he had not met Sparkman and had not canvassed thecomposing room employees to determine how many, if any, weremembers of the Union.However, as soon as he reestablished him-self, Stoddard began active solicitation among his coworkers.AfterSparkman returned to New Orleans and officially- opened his cam-paign for memberships, Stoddard became the Union's outstandingleader and exponent in the composing room.He was Sparkman'schief assistant and took direct charge of the organizational activityon those occasions when Sparkman was away.About the middleof ,March 1940, Stoddard composed and had printed two leafletsconcerning the attitude of the respondent toward the Union, urgingthe composing room employees to join.These were distributed bymail to each employee in the composing room and gave rise to somuch discussion during working hours that on or about March 20,Claude Baker, the superintendent of the composing room, complainedto Tims about it.Tims reported Baker's complaint to L. K. Nichol-Phelps, the respondent's attorney, and held a meeting that afternoonattended by Nicholson, Phelps, Tims, and Baker.Phelps explainedthe Act in detail and cautioned Baker to instruct each of the super-visory employees working under him to observe all the provisionsof the Act.After the meeting, Baker told each of his foremennot to interfere with the union activities of any of the employeesand in no event to discriminate between union and non-union men.On March 21, 1940, the Regional Director for the Board wrote therespondent stating that complaints had been informally made to hisoffice by the Union, because of alleged acts of intimidation wid coercionby foremen and others.This letter resulted in a visit to the RegionalDirector's office by Tims and Phelps, and later a letter from Tims to theRegional Director, dated March .28, 1940, stating that he had inves-tigated the complaints and found them baseless, and repeating thestatement in his February 13 letter to Sparkman, concerning the re-spondent's recognition of the rights guaranteed in Section 7 of the Act.On April 9, 1940, Sparkman, on behalf of the Union, filed a petitionwith the Regional Director, seeking an election to determine the bar- 394DECISIONS OF NATIONALLABOR RELATIONS BOARDgaining representative of the composing room employees and on April10, notwithstanding the March 28 letter of the respondent to the Re-gional Director, filed a charge alleging that the respondent had inter-fered with, restrained and coerced the composing room employees inthe exercise of the rights guaranteed them by Section 7 of the Act.Shortly after the filing of the petition and charge, negotiations'kere opened to work out a plan for a consent election.On May 7,1940, a stipulation was entered into providing for a consent electionto be held on May 20, 1940, and containing a provision that the com-pany wouldnot interfere, by foremen or other supervisory or executive em-ployees, or in any manner whatever, with the employees' unionor organizational activities, and will not seek to influence them,by innuendo or otherwise, as to,how they should vote in the election.Upon receiving these assurances, and upon the agreement of the re-spondent to post a notice advising its employeesthat they are free to become members or refrain from becomingMembers of the International Typographical Union and no em-ployee will be discriminated against because of membership oractivity in that organization,which notice was duly signed by Tims and posted in the composingroom, Sparkman requested that the charges be withdrawn, withoutprejudice.-Nothwithstanding the. assurances of the respondent that there wouldbe no interference, Rudolph Garcia, foreman of the ad room, calledat the homes of several composing room employees on the day of theelection and urged them to vote against the Union in the election.Although Garcia denied at the hearing that he had called upon theemployees, he later signed an affidavit stating that he had perjuredhimself.On May 9, 1940, Sparkman again called on Tims and complainedthat the men in the composing room who were opposed to the Unionwere spending too much time during working hours talking about andagainst it and that unless Tims took steps to stop this soliciting againstthe Union during working hours, he would be compelled to authorizethe union men to carry on their solicitation in the same manner.Hepointed out that such a situation would seriously affect the work ofthe composing room and requested Tims to post.a notice prohibitingdiscussion of the Union during working hours.Tims agreed and onthe same day posted a notice in the composing room reading :All employees of the composing room must cease discussing unionor non-union membership while on'duty in our plant. THE TIMES-PICAYUNE PUBLISHING COMPANY395This notice failed to have the desired effect; whereupon, after re-ceiving complaints from the composing room foremen that the workin that department was still being demoralized by the dissensionamong the men on the union issue, Tims, on May 18, 1940, conferredby telephone with the Regional Attorney for the Board in New Orleansand, with his approval, drafted and posted the following notice :All employees of the composing room must immediately discon-tinue carrying on conversations during working hours, which havenothing to do with the work assigned them in the composing room.Any violation of this rule will result in dismissal.The election was duly held on May 20, 1940.All eligible voterscast their ballots, resulting in 46 votes for the Union and 60 votesagainst it.The result of the election was known by the time the after-noon shift had finished work and, by the time the regular workdayhad ended, a number of the operators and foremen who had opposedthe Union had assembled at a nearby bar where they indulged in nu-merous drinks of hard liquor.About 5: 30 p. in., Tims, together withBaker, the composing room superintendent, Harve J. Robinson, aformer ad room foreman then working as an operator on a foreman'spay scale, who became foreman of the composing room shortly afterthe election, and Robeson, an old employee, joined the others at thebar and thereafter Tims and Baker bought the drinks for the entirecrowd.As the drinking continued, other foremen and anti-unionemployees joined the group, at least one of the foremen (John Fon-taine) being accompanied by his wife.At about 7: 30 p. in., Tims invited the entire group to adjourn toArnauds, one of New Orleans' well known restaurants, for dinner.Here the drinking continued and still more of the foremen and othersknown to have opposed the Union, joined the party.On instructionsfrom Baker, Hendricks, the night foreman in the composing room, lefthis work to join the celebration.What took place at this celebration, aside from the eating and drink-ing, is not disclosed, except that when the party was about to breakup as midnight approached, someone suggested that they drink a toastto Stoddard.Tims responded by raising his glass and proposingthe following :A man may kiss his wife goodnight,A rose may kiss the butterfly,The sparkling wine may touch the glass,Stoddard ... goodnight,whereupon Tims signed the checks for the evening's entertainment.charging them to the respondent, and the party disbanded. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the evidence that both union and non-unionemployees violated the rule against talking in the plant.Stoddardand Ommond T. Johnson testified concerning numerous conversationsengaged in by non-union employees between May 18 and June 7, 1940,but both admitted that they did not concern themselves with observ-ing violations by union members.However, there is no evidence thatany non-union employee was ever reprimanded for violating the rulewhereas the evidence shows that several union members were so rep-rimanded.Foreman Powers testified that he told Tims that MikeFord and Henry Maurin, characterized by Board witnesses as beingactive against the Union, were the "worst agitators" in,the plant, butthere is no showing that any action was ever taken against them.On June 3 Albert M. Katz, a member of the Union, was reprimandedby Garcia for holding a short conversation with another employeeconcerning the repayment of a small loan.Katz was told by Garciathat it would be necessary for him to report to Baker before he couldreturn to work.That evening Katz mentioned the incident to Hen-dricks, a foreman in the composing room, who told him that, althoughBaker would probably take no action, Katz would be in a much bet-ter position if he would volunteer to Baker to give up his union affilia-tion.Hendricks stated, according to the testimony of Katz whichwas undenied :That is strictly up to you. If you feel that you want to go uptoMr. Baker, if you feel that you want to talk to him aboutsevering your affiliations with the Union, that is strictly up toyou, but I thought perhaps that would strengthen your chances,if anything would come of this incident that happened lastnight, which I don't think it would be.When Katz and Garcia "appeared before Baker the following day,Baker stated that he had no complaint against Katz' work and "Inthe future, let's try not to speak to anyone."Stoddard testified without contradiction that on May 21 ForemanHendricks give him a "confidential tip" that he had been seen talkingand warned him that all talking must be reported. On May 22Thomas O'Connor was warned orally against talking by ForemanDownes and a written notice; which he received on July 19 and whichis discussed below, also contained such a warning.We find that, in the application of the rule against talking inthe plant, the respondent discriminated against employees who weremembers of the Union.Following the election the union controversy continued and, inaddition to the discriminatory reprimands of union members forviolating the rule against talking, several of the composing roomforemen prepared lists for Baker, showing the men who were sus- THE TIMES-PICAYUNE PUBLISHING COMPANY397petted of having voted for the Union, and indicated that employeeswho had voted for the Union had incurred disfavor with the manage-ment.Foreman Powers denied that he had been asked to preparesuch a list and stated, "I just told him [Baker], like everybody else,figuring out how the men were talking, so I just did the same thingone morning."Stoddard testified without contradiction, concerninga conversation with another foreman,W. D. Power, that Power"mentioned . . . he could not truthfully say whether a man wasunion or non-union, and he didn't know how to put him on, liislist that he had to submit."On the night of the election ForemanHendricks told Albert Lewis that Baker thought-Lewis had votedfor the Union but Hendricks did not think so, that Hendricks wasgoing to make up a list for Tims and put Lewis down as voting "forthe office" rather than for the Union.He also advised Lewis to"talk with Mr. Baker and get straightened out," and stated thatTims had said "whether it went union or non-union ... the Picayunewould still not sign a union contract."Hendricks did not testify.Tims denied the statement attributed to him.We credit the testi-mony of Lewis as above set forth.H. C. Spragins, a floorman inthe ad room, testified that Foreman Garcia told him to watch hisstep-"the pressure is on"-, when Spragins informed Garcia thathe had voted for the Union. Garcia appeared as a witness at thehearing but did not deny the testimony of Spragins.On July 7,1940, John Fontaine, a foreman in the ad room, was discussing thepersonnel of the composing room with Joseph Le Greca, whom heknew as a close friend of one Verde, who was associated with Stod-dard in promoting the Union.The subject of Stoddard's discharge 4was mentioned and in connection with that, Fontaine mentioned thathe and Verde were friends but that when Verde voted "against thecompany," he had voted against him (Fontaine) and that "if he(Verde) don't watch his step he'will be the next one to leave there."This conversation was likewise undenied.The respondent's attitude toward the Union was further demon-strated by threats to close down its afternoon paper if the composingroom was organized.H.Watson Washburn, an employee of therespondent until 1935, who had since visited the plant on numerousoccasions prior to the early part of 1940, testified concerning a con--versation with Foreman Powers on May 28, 1940, at a baseball park.He stated that Powers told him of a conversation with Tims in whichTims had said that "rather than the composing room going unionhe would close down the `States"'; that Powers expressed a desireto see Stoddard, Verde, and Johnson and tell them "what was what" ;4Discussed in SectionB, infra. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Powers explained that his demotion from foreman, whichwas to take effect shortly thereafter,was caused by his refusal to"go aroundand round up anyone for the office."Powers admitted having the conversation with Washburn but ex-plained that Tims had told him there was too much dissension, thatthe "States" was losing money and that if all the talking did not cease"they would or could stop the `States.' "He added that he told Wash-burn this and that he wanted to repeat it to Stoddard, Verde andJohnson "in an effort-to try to save their jobs . . . and to makepeace and harmony."Powers was asked whether the three employeesmentioned by him were the ones singled out by Tims in his conversa-tion with Powers.He replied,"not necessarily."In response to thequestion, "Stoddard was, wasn't he?" he stated, "Stoddard was sup-posed to be one of the leaders in the union activities around there.I think everybody knew that." Tims did not testify concerningthe conversation with Powers.Powers denied telling Washburn that his(Powers')demotion wasfor the reason stated by Washburn and testified that he had askedto be demoted because lie thought Baker had lost confidence in himas an executive.In view of all the circumstances we credit Wash-burn's recital of what occurred.From the foregoing and from the entire record in the case, wefind that the respondent, by discouraging attempts of its employeesto organize, by urging employees to vote against the Union, by financ-ing a party to celebrate the Union's defeat, by the action of its vicepresidentin publiclymaking scurrilous remarks about the leaderof the Union, by the action of its foremen in preparing lists of em-ployees suspected of having voted for the Union under the circum-stances set forth above, and thereafter submitting them to thesuperintendent, by urging employees to sever their connection withtheUnion, by the discriminatory application of the rule againsttalking in the plant, by threatening the discharge of union leaders,and by threatening to discontinue publication of its afternoon news-paper if the composing room became organized,has interfered with,restrained,and coerced its employees in the exercise of the rightsguaranteedto them in Section 7 of the Act.B. The dischargesThomas O'Connor,age 21, was first employed by the respondentin 1936 as a galley boy.After about 4 months of such employment,he was laid off and in 1937 was reemployed at the same job. Sometime after this employment,he became a machinist's helper at a salaryof $18 per week and remained in that employment until his dischargeon July 20, 1940.In March 1940,he applied for membership in theUnion and thereafter became one of its most enthusiastic exponents. THE TIMES-PICAYUNE PUBLISHING COMPANY399He made appointments with the various employees to meet Sparkmanat the latter's hotel room, and was well known throughout the plantas a union supporter who was close to Stoddard in carrying on theunion activity.O'Connor testified that he had talked to about 80employees concerning the Union, especially during the "graveyard"shift, on which he worked, and that prior to the election he had oftencome to work early to talk to men about the organization.Stoddardtestified that O'Connor assisted him in contacting the younger menand that O'Connor was more active than most of the applicants formembership in the Union.Although there is no direct evidencethat the respondent had knowledge of O'Connor's union activities, itmay be inferred from the evidence that it was aware thereof.On May 22, O'Connor's foreman, Downes, called his attention tothe May 18 notice, told him that his work had iiot'been good lately andwarned him that if he did not do better, he would be let out.O'Connorpromised to do better.During June or July 1940, the respondent, on advice of Phelps, itsattorney, adopted the policy of giving written warnings to employeeswho committed violations of the rules or who failed to live up to theusual standards of performance, before discharging them, as a pre-cautionary measure to cover instances where employees might claim tohave been discharged without warning.Under this procedure, theemployee so warned was required to acknowledge receipt of such noticeinwriting, on a carbon copy thereof.On July 19, 1940, Bakeraddressed such a warning to O'Connor, reading as follows :I have a report from Mr. Downes, head machinist, that on July17th, 1940, at 3: 00 A. M., you took your lunch time and then wentto sleep and slept thirty minutes beyond your lunch hour, therebyneglecting your work.Also at 7: 55 A. M., same date, you spentapproximately one hour in conversation with several employeesduring which time you were further neglecting the duties assignedto you.Mr. Downes has reprimanded you verbally in the past about neg-lecting your work, and any further neglect of your duties inthis plant will result in your immediate dismissal.CLAUDE L. BAKER,Supt., Composing Room.CLB/G.This notice, in duplicate, was handed to Downes to be delivered toO'Connor, and to take a receipt from O'Connor on the carbon copy.Downes showed O'Connor the notice but would not permit him to readit unless he would first sign a receipt for it, on the copy.This O'Con-nor refused to do and insisted on knowing what he was being asked tosign.Downes thereupon directed O'Connor to see Baker the nextmorning and, in the meantime, reported the incident to Baker. 400DECISIONS OF NATIONAL LABOR-RELATIONS BOARDThe following morning, July 20, 1940, O'Connor went to Baker asdirected and complained that Downes had asked him to sign some-thing he did not have an opportunity to read.Baker then showedhim the notice, read it to him and- asked O'Connor to keep the originaland acknowledge its receipt on the carbon copy. In making this re-quest, Baker wrote at the botttom of the carbon copy, "Receipt acknowl-edged" and asked O'Connor to sign it.O'Connor refused to do soand challenged the accuracy of the statements contained in the notice.Baker attempted to explain to O'Connor that the notice was only awarning that he had been neglecting his work, but O'Connor's replywas to pound on Baker's desk and demand proof of the truth of thestatements in the notice.At thisstage, Baker told O'Connor that othercomplaints had been received about him; that he(Baker)did not likehis conduct in pounding the desk and that he would see him (O'Connor)a little later.Baker immediately reported the incident to Tims who,in turn, took counsel with Phelps and on the latter's advice;instructedBaker to discharge O'Connor.Baker did so, gave O'Connor 9, weeks'pay and told him not to come back into the shop.One other such notice had been given to an employee in the com-posing room who is still employed there.There is no evidence thatsuch notices were adopted for application solely to union men.We find that O'Connor was discharged because of his refusal toacknowledge receipt of the warning and because of his insubordinateconduct toward Baker whenthe warningnotice was tendered to him,and not because of his union affiliation or activities.Albert P. Stoddardis a linotype operator who had been contin-uously employed by the respondent from August 1933 up to the dateof his discharge on June 3, 1940.His average annual earnings at thetime of his discharge were between$3,000 and $3,200, and his abilityto perform the work required of him is not questioned.In the heatedcontroversy over union organization of the composing room, Stod-dard was the outstanding leader of the union forces and, as has beennoted, was the target at whom gibes intended for the Union weredirected.Stoddard had joined the Union in 1926 but a year laterallowed his membership to lapse. In 1937 he attempted to organizethe composing room and on February 19, 1940, he voluntarily re-instated his membership in the Union.He wrote and circulated twoleaflets urging employees to join the Union.His foreman, Powers.testified, "Stoddard was supposed to be one of the leaders in theunion activities around there.I think everybody knew that."Aswe have noted above, Powers at one time felt impelled to warn Stod-dard and other union leaders that Tims had threatened to ceasepublishing the "States" if union activity continued.In the early stages of the Union's organizational campaign,RobertFox, a composing room employee, became an applicant for mem- THE TIMES-PICAYUNE PUBLISHING COMPANY401bership.Fox had become heavily involved in "small loan" borrow-ings and during the union activities induced Stoddard to endorse someof his notes.Shortly before the election, Fox repudiated his unionapplication and also announced that the intended to go into bank-ruptcy to rid himself of his obligations.Stoddard had been tryingtowork out an arrangement among the various endorsers of Fox'snotes to pool the obligations and liquidate them by periodic paymentstowhich the endorsers would contribute.Nothing came of this,however, and Fox's announced intention of "getting out from under"and leaving Stoddard (and the other endorsers) primarily liable onthe notes, together with Fox's, abandonment of the Union, gave riseto a strong feeling of resentment on Stoddard's part.When, on orabout May 30, 1940, the company holding Fox's notes brought suiton them and joined Stoddard as a party, an open breach haddeveloped between the two men.On the night of Friday, May 31, 1940, Stoddard, with Albert J.Lewis and several other composing room employees, engaged in adrinking party after they had finished work at about 10: 30 p. m.The.drinking continued throughout the night and at about 6 a. m., Stod-dard and Lewis went to the former's apartment. Stoddard had be-come highly intoxicated and, in that state, became progressively moreresentful of Fox and of what he considered to be mistreatment ofthe union men in the composing room.He was due to report for workat 10: 15 a. m.At about 9 a. m., in the presence of Lewis and Mrs.Stoddard, he telephoned to James Powers, his foreman. Powers'testimony concerning what was said during the conversation wasnot questioned by Stoddard, who admitted that he had only a vaguerecollection of what occurred.Powers testified that Stoddard statedthat he was not coming to work, that Stoddard was apparently drunk,and that in-response to Powers' question as to why he was not com-ing to work Stoddard said, "You know how things are around there.I am so damned mad I am just not coming to work." Powers there-upon asked, "Why don't you just call in sick . '. . and ask to getoff, or just ask to get off?We don't have a lot of copy, and you couldget off."Stoddard refused and stated that "he wanted to stay off,and he wanted to make an issue out of it." Stoddard also made astatement to the effect that since the election the "office was puttingsomuch heat on the union members that he was just trying to givethe other boys an example of courage."During the conversationPowers mentioned Baker and Stoddard replied, "You know how Ifeel about that `S. B.' I am fed up with things, and I am not com-ing to work."After speaking with Stoddard, Powers spoke withLewis and with Mrs. Stoddard and, according to his testimony,"pleaded with them not to do it that way ... because I felt some-thing was going to happen."As a part of the same telephone call, 402DECISIONSOF NATIONALLABOR RELATIONS BOARDStoddard asked to be allowed to speak to Fox.When Fox took thetelephone, Stoddard abused him over the fact that he had allowedStoddard to be dragged into litigation and threatened to "beat himup."Fox, whose financial entanglements were well known to thecomposing room employees and who was made the butt of jokingremarks concerning them, called several other men to listen to Stod-dard or to talk with him.Each of them recognized Stoddard's in-toxication and made something of a joke of his threats to beat upFox.About half an hour later, Powers reported to Baker thatStoddard would not be in.According to Baker's testimony he askedPowers, "Well, what else did he say, Jimmy?Tell me the wholeconversation in detail."Powers told him of the conversation, ex-plaining that Stoddard was very drunk and had refused to ask fortime off.He also told Baker that Stoddard had cursed him (Baker)during the course of his conversation.Within a few minutes Robesonand Primeaux, both of whom were actively anti-union and who hadlistened to the conversation between Stoddard and Fox, reportedto Baker what they had heard. Baker called Fox and questionedhim about his talk with Stoddard.Baker immediately reported theincident to Tims, who in turn reported it to Phelps.A meeting ofTims, Baker, and Phelps was held and, on, Phelps' advice; Bakerdetermined to discharge Stoddard, but did not so inform Powers.At about 11 o'clock in the morning of the same day, Mrs. Stoddardtelephoned to Baker to announce that Stoddard was unable to be in.Baker told her that Stoddard had already been in communicationwith the office, but that in any event, Mrs. Stoddard's call was prettylate since Stoddard's starting time was 10: 15 a. in.He did notmention his intention to discharge Stoddard at that time. In thelate afternoon or evening, after Stoddard had awakened from a sleep,Mrs. Stoddard told him he had been rude in his conversation withPowers and suggested that he telephone Powers and apologize forwhat had been said. Stoddard did this and in the course of thatconversation, asked Powers whether he should come in at the regulartime on Monday morning, this being Saturday afternoon.Powerstold him to do so.He reported for work Monday morning, June 3,1940, and was told by Baker that he was discharged, no reason forthe discharge being given.Since the discharge, the respondent hascontinuously refused to reinstate Stoddard in any employment and hasadvised Stoddard that he must at all times remain away from thecomposing room at the respondent's plant.Stoddard is now employedat Dallas, Texas, away from his home and family in New Orleans,and desires to return to his employment with the respcnder.t.The complaint alleged that Stoddard was discharged because of hismembership in and activity on behalf of the Union. The respondentcontended that Stoddard was discharged because of his refusal to re- THE TIMES-PICAYUNE PUBLISHING COMPANY403quest tilne off. In this connection Baker testified, "No, I did not testifythat he was fired because he did not report on time for work, and I didnot testify that he was fired because he cursed me. That was not thewhole reason.The reason that Stoddard was discharged was becausehe refused to request to get off." 6The evidence shows, and it is not seriously questioned that a substan-tial proportion (admittedly between 25 and 75 per cent) of the opera-tors in the respondent's composing room are heavy drinkers who fre-quently incapacitate themselves for work by becoming drunk; that onsuch occasions they telephone to their respective superiors prior to thehour for going on shift and are excused for the day.No penalty isattached to such absences except loss of pay for the time out.Bakerand Powers admitted that Powers had authority to excuse Stoddardand Powers admitted that he had on other occasions "covered up" foremployees who had called in while drunk to say they were not comingto work. Intoxication of composing room employees and the accom-panying profanity, abusive conversation and similar conduct so fre-quently indulged in by drunken persons is not a new experience to therespondent's composing room foremen and superintendents and hasbeen habitually overlooked by them as an incident of employment inthe composing room of the respondent. Both foremen and non-super-visory employees have, at times, appeared there in an intoxicated con-dition and indulged in abusive language and attempted to provokefights in the presence of those in charge, without suffering any dis-cipline.,Some examples of such occurrences will serve to throw lightupon the action of the respondent in discharging Stoddard.Stoddard testified that on one occasion Fox came into the office whiledrunk and sat at Baker's desk in the latter's absence, that althoughForeman Hendricks asked him to leave he did not do so and that laterwhen O'Connor asked Fox for 25 cents which Fox owed him, Foxthreatened O'Connor, whereupon Hendricks again told Fox to leave.Fox denied that he had ever come into the plant drunk.We do notcredit his testimony.Stoddard further testified, and Foreman Powers admitted, that dur-ing the height of the Christmas rush in 1939 Harry Smith, a non-union employee, called Powers and asked permission to get off work;when Powers refused, Smith said, "Let me speak to that son-of-a-bitchBaker. I am going to tell him I am drunk and I am not coming towork."Powers explained that Smith "meant no offense" and that itwas "funny."6Tims testified,"Mr. Stoddard was fired for calling up and speaking to Mr. Powers andsaying he was not coming to work, and he did not want to be reported as not coming towork,because he wanted to take the pressure off the other boys,and he used profanewords in talking of his superior,Mr. Baker."448692-42-vol. 32-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Fisher related an incident which occurred shortly afterRobinson became a foreman.He testified that Robinson returned tothe plant after his working hours, that he appeared to have been drink-ing and that he cursed Fisher so loudly that Foreman Hendricks, "whois practically deaf," heard him at a distance of 40 feet and came overand led Robinson away. Robinson denied that he was drunk and inthis was corroborated by Lewis.However, Robinson did not denythat he created a scene in the plant.In February or March 1940 Foreman Powers told Johnson "to goback into the ad room, that Eddie Huber was teed up and in no condi-tion to work."Huber is not a union member and is still working.Baker was questioned about an occasion when one Jack Siebert leftthe composing room to go to lunch and failed to return, but insteadwent to a saloon, where he stayed all night, and the next morningcame in, put on his street clothes and "publicly stated that-he abdicatedhis job."Baker testified, "I remember something about that, but myrecollection is that he called up and said he wanted to take the rest ofthe night off, and he got into a poker game and stayed there drinkingall night, and he came up the next day and got his clothes."Bakerwas asked, "He did not ask you to get off?"He replied, "He mighthave asked the head of his department."The reasons given by the respondent for Stoddard's discharge donot convince us that, in the absence of other circumstances, Stoddard,after 7 years of satisfactory service, would have been discharged forthe drunken statements made by him to Powers. The customs andpractices in the respondent's composing room reflect the exact con-trary, especially since there is no evidence that Stoddard had, at anyprevious time, done similar things.On the other hand, the antipathyof the respondent's foremen to the Union in general, and Tims' atti-tude toward Stoddard in particular, as reflected in his toast given atthe celebration on the night of the election, point to the conclusionthat Stoddard's conduct on June 1, while drunk, was the excuse andnot the reason for his discharge.The reason that gave rise to seizingthis incident as an excuse was his leadership and activity on behalfof the Union.We find, as did the Trial Examiner, that the respondentdischarged Stoddard and thereafter refused to reinstate him becauseof his membership in and activity on behalf of the Union and thatit thereby discouraged membership in the Union and interfered with,restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de- THE TIMES-PICAYUNEPUBLISHINGCOMPANY405scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes- burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent by varying methods has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7.This course of conduct disclosesa purpose to defeat self-organization and its objects.Because of therespondent's unlawful conduct and its- underlying purpose, -we areconvinced that the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed and that dangerof their commission in the future is to be anticipated from the courseof the respondent's conduct in the pastaThe preventive purpose oftheAct will be thwarted unless our order is coextensive with thethreat.In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby to minimize industrial strife which burdens andobstructs commerce,,and thus effectuate the policies of the Act, we willorder the respondent to cease and desist from in any mannerinfringing the rights guaranteed in Section 7 of the Act.Since we have found that the respondent discharged Albert P.Stoddard because of his activity on behalf of the Union, we shallorder it to cease and desist from such practices and to take certainaffirmative action which we deem necessary to effectuate the policiesof the Act.We shall order that he be reinstated to his former orsubstantially equivalent position without prejudice to his seniorityand other rights and privileges, and that he be made whole for anyloss of pay he has suffered by reason of the respondent's discrimina-tion against him by payment to him of a sum of money equal to theamount which he normally would have earned as wages from thedate of his discharge to the date of the offer of reinstatement, lesshis net earnings ' during-such period.Since we have found that the respondent did not discriminateagainst O'Connor, we shall order that the complaint be dismissed asto him.SeeN L R B v Express Pubttshing Company,312 U. S. 426'By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incuiied by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination and the consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. National LaborRelations Board,311 U. S. 7. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and upon the, entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalTypographicalUnion, unaffiliated, is a labororganization within the meaning of Section 2(5) of the Act.2..By interfering with, restraining, and coercing its employeesin the exercise of, the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Albert P. Stoddard, thereby discouraging membership inthe Union, the respondent has engaged in and,is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act with respect toThomas J. O'Connor. 'ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor. Relations Board hereby orders thatthe respondent, The Times-Picayune Publishing Company, NewOrleans, Louisiana, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the International Typograph-icalUnion, unaffiliated, or any other labor organization of its em-ployees by discharging and refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhire an tenure of employment or any term or condition thereof;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to A. P. Stoddard immediate and full reinstatement tohis former position without prejudice to his seniority or other rightsor privileges; THE TIMES-PICAYUNEPUBLISHINGCOMPANY407(b)Make whole A. P. Stoddard for any loss of pay he mayhave suffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which he normallywould have earned as wages from June 3, 1940, to the date of theoffer of reinstatement, less his net earnings during such period;(c)Post immediately in conspicuous places throughout its plantinNew Orleans, Louisiana, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that the respondent's employees are free to become or remainmembers of the International Typographical Union, unaffiliated, andthat the respondent will not discriminate against any employee be-cause of membership or activity in that organization;(d)Notify the Regional Director for the Fifteenth Region, inxyriting, within ten (10) days from the receipt of this Order whatsteps the respondent has taken to comply herewith.AND ITIS FURTHERORDERED that the complaint, in so far as it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act by discharging and refusing toreinstate Thomas J. O'Connor be, and it hereby is, dismissed.MR. EDWIN S. SMITH,dissenting in part :I disagree with the finding of the majority that the respondent hasnot discriminated with respect to the hire and tenure of employmentof Thomas O'Connor.O'Connor was the most active proponent of the Union among theyounger men.He assisted Stoddard in organizing the composingroom and became conspicuous because of his many conversations withother employees concerning the Union.As the majority finds, therespondent was aware of O'Connor's union activity.On June 3, 1940,the respondent discharged Stoddard, admittedly the leader of theUnion in the plant.On July 20 it eliminated the most active unionmember among the younger employees by discharging O'Connor.Therespondent contended that O'Connor was discharged because he refusedto acknowledge receipt of a warning notice and was guilty of insubordi-nate conduct toward his superior, Baker. I cannot agree with thefinding that the respondent dismissed O'Connor for these reasons.O'Connor was first presented with the notice by Downes, his fore-man, who refused to allow him to read it before acknowledging itsreceipt.O'Connor was justified in becoming suspicious of such pro-cedure.On the following day he was again asked to sign the warningnotice by Superintendent Baker.O'Connor insisted that the state-ments contained therein were not true, refused to acknowledge its 408DECISIONSOF NATIONALLABOR RELATIONS BOARDreceipt and demanded proof of its accuracy.Baker thereupon toldO'Connor that other conipla nits had been made against him by Downesand shortly thereafter discharged him. I think it is significant thatDownes, who is alleged to have reported O'Connor's shortcomings,did not testify at the hearing.Moreover, O'Connor testified thatDownes did not work nights and therefore did not have an opportunityto observe O'Connor.Baker had no direct knowledge of O'Connor'swork or habits but he refused to consider O'Connor's contention thatthe statements made in the notice were not true.O'Connor's reactionto this refusal must be viewed in the light of the respondent's attitudetoward the Union, of which O'Connor was a prominent member, atthis time.The respondent, jubilant over the defeat of the Union in the electionon May 20, was determined that this result should remain permanent:The celebration of that defeat and its advice to employees to withdrawfrom the Union left no room for doubt as to the respondent's wishesin the matter. It made a rule prohibiting conversation among em-ployees and thereafter enforced it only against those sympathetic to theUnion.The notice given O'Connor contained a reprimand for talkingwhile on duty, which was merely another example of the discrimina-tory application of the rule.Furthermore, only two such notices haveever been given by the respondent-both to members of the Union.Stoddard's discharge shortly after the election added to the impressiongained by employees that, the respondent was attempting to stifle theUnion completely.O'Connor's attitude toward Baker is not surpris-ing when these factors are considered.O'Connor alleged insubordina-tion was provoked by Baker's refusal to substantiate the chargesagainst O'Connor and by its attitude of discrimination against mem-bers of the Union.The majority decision cites a number of examples of misconductcondoned by the respondent, and there are other examples in the record,which make it difficult to believe that O'Connor's action in pounding onBaker's desk was considered such insubordination as to merit dismissal.The respondent took no^action against employees for insubordination,drunkenness,- cursing, and fighting in the plant but contended thatbecause O'Connor pounded on Baker's desk he was considered guilty ofinsubordination requiring dismissal.The history of the respondent'srelations with its employees as disclosed in the entire record beliesthat contention.I think that it is abundantly clear that the true reasonfor O'Connor's discharge was his membership in and activity on behalfof the Union and that his asserted insubordination was simply a pretextseized upon by the respondent to justify a discriminatory discharge.Under all the circumstances, I would find that the respondent hasdiscriminated with ,regard to the, hire and tenure of employment ofThomas O'Connor.